Citation Nr: 1420237	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for a right ribs disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1982 to July 1985, February 2003 to June 2003, and from December 2003 to February 2005, with additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the Veteran was scheduled for a hearing before a Decision Review Officer, but subsequently cancelled this requested.

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim of entitlement to VA outpatient dental treatment is REFERRED to the RO for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.


FINDINGS OF FACT

1.  The Veteran is not shown to have a dental disability resulting from dental trauma or bone disease in service.

2.  It is not shown that the Veteran has, or during the pendency of the claim has had, a right ribs disability.



CONCLUSIONS OF LAW

1.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2013).  

2.  Service connection for a right ribs disability is not warranted.  38 U.S.C.A.       §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim of service connection for a dental disability.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An April 2010 letter explained the evidence necessary to substantiate a service connection claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him generally of disability rating and effective date criteria.  He has received all critical notice, and has had ample opportunity to respond/supplement the record. He has not alleged that he has been prejudiced by a notice defect.

Service treatment records and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim for a dental disability.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a compensable dental disability, an examination to secure a nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  With regard to the claim for a right ribs disability, the RO arranged for a VA examination in May 2013.  The Board finds that the examination is adequate for rating purposes as it reflects a review of the claims file and familiarity with the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for a dental disability for compensation purposes and for a right ribs disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R.           § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

Dental Disability

The Veteran claims that he underwent surgery for a dental condition in February 2005 (while in service) and that he has continued to have dental problems (including a fractured tooth and discomfort) since.  See October 2007 record.

The Veteran's STRs show complaints and treatment related to the teeth.  On April 1982 entrance examination, there were no dental defects or diseases noted.  In July 1982, diagnoses of impacted teeth (#1, 16, 17, 32) and cyst associated with teeth #23 and 24 were noted.  That same month, the Veteran underwent removal of the cyst.  A March 2003 record noted a history of an odontogenic cyst and indicated a new cyst had formed.  A June 2003 demobilization examination noted that the Veteran was provided a complete dental examination and all appropriate dental services and treatment indicated by the examination.  In January 2005, an emergency treatment log noted a complaint of an infected and painful tooth.  Swelling was noted.  A February 2005 X-ray showed "a fracture at the root at the end of the post."

In April 2007, a periodic oral evaluation showed a periapical abscess on #22 that was previously treated with a root canal.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R.         § 17.161.  As such, service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, VA will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a), (b).

Veterans having a service-connected compensable dental disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function (Class I).  Veterans having a service-connected non-compensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected non-compensable condition or disability (Class II(a)).  See 38 U.S.C.A. § 1712;            38 C.F.R. § 17.161.

The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).

Following a review of the record, the Board notes that no evidence of record suggests that the Veteran suffered any sort of dental trauma in service, or links his dental treatment to any dental trauma in service.  Significantly, the Veteran has not claimed that he had dental treatment in service as the result of some sort of dental trauma during service.  Based on his statements, the Veteran appears to suggest that he had dental problems in service for which he underwent surgery and has continued to have dental problems since, to include reoccurrence of an odontogenic cyst.  Moreover, the notation of treatment for a root canal does not constitute a compensable disability under 38 C.F.R. § 4.150, as it does not constitute loss of teeth where the lost masticatory surface cannot be replaced by a suitable prosthesis.  Accordingly, service connection for compensation purposes must be denied.

Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Accordingly, the Veteran's appeal as to this issue is denied.

Right Ribs Disability

The Veteran contends that he had a preexisting right ribs disability (due to a motor vehicle accident) which was aggravated by his service.  A review of the record also suggests that he is claiming service connection for a right ribs disability as due to his now service-connected lumbar spine disability.

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A March 1999 record notes that the Veteran suffered internal trauma due to an automobile accident while on inactive duty for training.

His postservice treatment records are silent for complaints, treatment, or diagnosis of a right ribs disability.

On May 2013 VA muscle injuries examination, the examiner noted that the Veteran does not presently and has never been diagnosed with a muscle injury.  The examiner noted that the Veteran has not reported right rib pain.  Further, an examination showed there was no tenderness to palpation on the right or left ribs area.

The Board has considered the Veteran's statements that he has a right ribs disability that was aggravated by service or caused or aggravated by a low back disability.  However, although he is competent to testify to symptoms such as rib pain, the diagnosis of a right ribs disability cannot be established by lay self-observation because such specific diagnosis is established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of a right ribs disability has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of a right ribs disability.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

The appeal seeking service connection for a dental disability is denied.

The appeal seeking service connection for a right ribs disability is denied.


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


